PER CURIAM.
LSA-R.S. 15:84(A)(3) provides two alternative grounds for setting aside a judgment of bond forfeiture before a juvenile court, viz., (1) surrender of the defendant, and (2) appearance of the defendant under other circumstances. In the latter case, the accused and his surety are penalized to the extent that as a predicate to the annulling of the forfeiture of the bond the accused must not only appear but must also be tried or the preliminary examination be held. There is, however, no predicate to annulling a judgment of bond forfeiture in case of surrender. LSA-R.S. 15:84. Cf., State v. Sandoz, 246 So.2d 21 (La.1971). See also State v. Williams, 37 La.Ann. 200 (La.1885). Consequently, the lower courts erred in denying the surety’s motion to set aside the judgment of bond forfeiture when the surety offered and surrendered the defendant to the court before the collection of the appearance bond.
Accordingly, the application is granted. The Fourth Circuit Court of Appeal’s decision affirming the trial court’s refusal to set aside the judgment of forfeiture is vacated. The case is remanded to the trial court with an order directing that court to set aside the judgment of forfeiture.